 1   GUTRIDE SAFIER LLP
     SETH A. SAFIER (State Bar No. 197427)
 2   MARIE A. MCCRARY (State Bar No. 262670)
     HAYLEY REYNOLDS (State Bar No. 306427)
 3
     100 Pine Street, Suite 1250
 4   San Francisco, CA 94111
     Telephone: (415) 336-6545
 5   Facsimile: (415) 449-6469
 6   MATTHEW T. MCCRARY (admitted pro hac vice)
 7   4450 Arapahoe Ave., Suite 100
     Boulder, CO 80303
 8   Telephone: (415) 336-6545
     Facsimile: (415) 449-6469
 9

10   Attorneys for Plaintiff
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNA
13

14    SHERRIS MINOR as an individual, on behalf of herself,   CASE NO. 3:20-cv-02901-RS
15    the general public and those similarly situated,
                                                              STIPULATION AND
16       Plaintiff,                                           ORDER TO EXTEND CLASS
                                                              CERTIFICATION
17                                                            BRIEFING SCHEDULE
                      v.
18

19    BAKER MILLS, INC. d/b/a KODIAK CAKES, LLC,

20       Defendant.

21

22

23

24

25

26

27

28
 1           WHEREAS, The Parties, Sherris Minor (“Plaintiff”) and Baker Mills, Inc. (“Baker

 2   Mills”), and Kodiak Cakes, LLC (together with Baker Mills, “Defendants”), submitted a Case

 3   Management Conference Statement on August 3, 2020, that proposed a briefing schedule and

 4   hearing date for a class certification motion. ECF 23.

 5           WHEREAS, the Parties attended the Initial Case Management Conference on December

 6   3, 2020, wherein the Court set August 5, 2021, as the hearing date for a class certification

 7   motion. ECF 41.

 8           WHEREAS, the parties attended a case management conference on December 3, 2020,

 9   wherein the parties agreed to submit a stipulated schedule for a motion for class certification;

10           WHEREAS the parties submitted a stipulation re Briefing Schedule for Motion for Class

11   Certification on December 4, 2020 (ECF 42);

12           WHEREAS, on December 4, 2020, the Court adopted the parties’ proposed briefing

13   schedule on class certification, as put forth in the below table (ECF 43);

14           WHEREAS, the parties have diligently pursued discovery in preparation for class

15   certification.

16           WHEREAS, Defendant began production of ESI on March 16, 2021, and has not yet

17   completed production of documents;

18           WHEREAS, Plaintiff served a 30(b)(6) Notice on March 3, 2021, and the parties are still

19   negotiating topics;

20           WHEREAS, the parties believe that an extension of class-certification-related deadlines

21   would allow for the timely and efficient completion of outstanding productions and depositions;

22           WHEREAS, this is the first request for an extension in this case;

23           WHEREAS, the proposed schedule does not affect other deadlines in the case;

24           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

25   Parties, and subject to the approval of the Court:

26           Deadlines related to the class certification briefing schedule as set in the Court’s

27   December 4, 2020 Order are adjusted as follows:

28

                                                   1
      PROPOSED STIPULATION TO EXTEND CLASS CERTIFICATION SCHEDULE
      NO. 20-CV-2901-RS
     L
 1   Event                            Current Deadline (ECF 43)      Deadline
     Motion for Class Certification   May 24, 2021                   August 2, 2021
 2   & Plaintiff’s Disclosure of
 3   Class Certification Experts
     Opposition to Motion for         June 24, 2021                  45 days after Plaintiff files
 4   Class Certification and                                         her motion for class
     Defendant’s Disclosure of                                       certification
 5   Class Certification Experts
     and Rebuttal Experts
 6
     Reply in Support of Motion       July 22, 2021                  30 days after Defendants file
 7   for Class Certification and                                     their opposition to the motion
     Plaintiff’s Rebuttal Experts                                    for class certification
 8   on Certification
     Hearing on Motion for Class      August 5, 2021 at 1:30 p.m.    November 4, 2021 at
 9                                                                   1:30 p.m.
     Certification
10

11

12
            IT IS SO STIPULATED.
13

14
     Dated: April 30, 2021
15                                                          /s/Hayley Reynolds
                                                            Hayley Reynolds
16                                                          GUTRIDE SAFIER LLP
17                                                          100 Pine Street, Suite 1250
                                                            San Francisco, CA 94111
18                                                          Telephone: (415) 639-9090
                                                            Facsimile: (415) 449-6469
19
                                                         Attorneys for Sherris Minor
20
     Dated: April 30, 2021
21                                                          /s/ Eric Kizirian
22                                                          Eric Kizirian
                                                            Lewis Brisbois
23                                                          633 West 5th Street, Suite 4000
                                                            Los Angeles, California 90071
24
                                                         Attorneys for Defendants
25

26

27

28

                                                 2
      PROPOSED STIPULATION TO EXTEND CLASS CERTIFICATION SCHEDULE
      NO. 20-CV-2901-RS
     L
 1

 2        ORDER Pursuant to the above stipulation,
 3
          IT IS SO ORDERED.
 4                                           Hon. Richard Seeborg
          DATED: April 30, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
      PROPOSED STIPULATION TO EXTEND CLASS CERTIFICATION SCHEDULE
      NO. 20-CV-2901-RS
     L
         Case 3:20-cv-02901-RS Document 58 Filed 04/30/21 Page 5 of 5



 1                           ATTESTATION OF CONCURRENCE IN FILING
 2           In accordance with the Northern District of California Local Rule 5-1(i)(3), I attest that
 3   concurrence in the filing of this document has been obtained from each of the signatories who are
 4
     listed on the signature page.
 5

 6   Dated: April 30, 2021
                                                                 /s/Hayley Reynolds
 7                                                               Hayley A. Reynolds
                                                                 GUTRIDE SAFIER LLP
 8                                                               100 Pine Street, Suite 1250
 9                                                               San Francisco, CA 94111
                                                                 Telephone: (415) 639-9090
10                                                               Facsimile: (415) 449-6469

11                                                           Attorneys for Sherris Minor
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
      PROPOSED STIPULATION TO EXTEND CLASS CERTIFICATION SCHEDULE
      NO. 20-CV-2901-RS
     L
